Title: To Alexander Hamilton from Abraham Yates, Junior, 27 September 1793
From: Yates, Abraham, Jr.
To: Hamilton, Alexander



A[l]bany Septr. 27th. 1793In Common Council
Sir

Your Letter of yesterday has been received and the Common council have requested me to make to you the following Observations.
You must have misapprehended facts and circumstances, for otherwise it is impossible to account for the complexion of your Letter, it is therefore necessary briefly to remind you, that for reasons which still appear, to be sufficiently weighty the Common Council have entered into certain Resolutions, for the purpose of preventing an introduction into this place of the Contagion which has proved so destructive in Philadelphia. Among other matters it was Ordered that no person Appearing on Examination to be infected, or coming from an infected place should be permitted to enter this City, those Measures were taken prior to any Report here of your Journey to this place, and therefore could not possibly have aimed at you in particular. When the report of that sort Arrived, a letter was addressed to one of your nearest connections with a request that you should as early as possible be informed of our determinations, in Order that you might be Apprised thereof in time to make arrangements accommodating to yourself, on the occasion. This we considered as an act of civility partial to you, by which perhaps we for once transgressed the direct line of duty which we as a Body ought to pursue for it is doubtfull whether in Similar instances the same attention to others woud have been paid. The respect due to you[r] high character can only be our Apology.
The certificate given to you by the Physicians was inadequate under our regulations to give you admission into the City, for we are not informed by it that you did not come from a place infected with the Contagious disease. This was made an essential requisite. The permit given by the Mayor did not release Genl. Schuyler from his engagements with respect to an intercourse with the Town. On the contrary it ought to have been presumed that an unreserved reliance on those engagements were the reasons which induced the granting of the permit.
We have not been informed till the receipt of your letter of the peculiar circumstances which you have stated to us as a rational plea why you ought to be a subject of exemption from the force of our Regulations; We take it for granted that you had timely notice of our Resolves and must have seen that your case came within the purvieu of them. Had you Sir at first pointed out to us your peculiar circumstances and Solicited the Corporation for an Act in your favour, there is no doubt that the Altercation which has taken place, and which cannot be more disagreeable to you than it is to us would have been avoided, for the Common Council are always disposed to act with reason and Moderation.
The Common Council cannot suffer the indignity of seeing their Laws transgressed with impunity, much less Sported with, nor can it be expected that they should relax in favor of any man, before sufficient reasons are furnished to induce them so to do, and we trust that as we are but the representatives of the City that the exertions of the Citizens may at all times be commanded to enforce obedience to the Acts of the Corporation and to Support its dignity.
Whether our Acts are proper Objects of legal defiance from any man, may be made, by those who choose it, a Subject of after consideration, but you may rest assured that those are absolutely mistaken who may concieve that intimations of this nature and menaces can prevent us from fulfilling our duties to our constituents, or divert our Attention from the welfare of our Citizens.
A Step on our part Originally intended solely for your Accomodation has unavoidably involved us in an irksome correspondence, of Which it is desired this may be the End, as we trust that the cause thereof is removed by the inclosed Resolution.
I am Sir   with due respect   your most obedt. Servt.

Abm: Yates Junr Mayor
Alexander Hamilton Esquire

